UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5718 Dreyfus Treasury Prime Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Treasury Prime Cash Management April 30, 2010 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills94.5% of Purchase (%) Amount ($) Value ($) 5/6/10 0.15 1,064,000,000 1,063,977,311 5/13/10 0.13 2,007,000,000 2,006,909,768 5/20/10 0.11 2,614,000,000 2,613,850,396 5/27/10 0.11 1,425,560,000 1,425,448,364 6/3/10 0.13 1,554,300,000 1,554,111,663 6/10/10 0.14 1,694,000,000 1,693,743,823 6/17/10 0.15 3,360,940,000 3,360,301,876 6/24/10 0.15 1,311,550,000 1,311,252,678 7/1/10 0.15 415,000,000 414,897,147 7/8/10 0.16 900,000,000 899,723,278 7/15/10 0.13 500,000,000 499,864,583 7/22/10 0.13 775,000,000 774,764,820 7/29/10 0.16 300,000,000 299,881,333 8/5/10 0.16 533,000,000 532,775,973 8/12/10 0.17 500,000,000 499,763,958 9/2/10 0.18 200,000,000 199,876,000 9/23/10 0.24 600,000,000 599,415,972 9/30/10 0.24 943,000,000 942,058,613 Total U.S. Treasury Bills (cost $20,692,617,556) U.S. Treasury Notes5.5% 5/17/10 0.15 80,000,000 80,125,750 6/1/10 0.11 160,000,000 160,339,085 6/30/10 0.16 173,000,000 173,776,135 8/16/10 0.19 52,000,000 52,598,601 8/16/10 0.19 421,000,000 427,851,994 9/30/10 0.23 305,000,000 307,240,253 Total U.S. Treasury Notes (cost $1,201,931,818) Total Investments (cost $21,894,549,374) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
